Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered June 23, 1995, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a persistent felony offender, to concurrent prison terms of 20 years to life and 1 year, respectively, unanimously affirmed.
The trial court properly exercised its discretion in rendering its Sandoval ruling (People v Post, 235 AD2d 299, lv denied 90 NY2d 862). The inference is clear that the court weighed the probative value of defendant’s criminal record against the potential for undue prejudice (see, People v Walker, 83 NY2d 455, 459).
By failing to object, or by making only generalized objections and failing to request further relief after objections were sustained, defendant has failed to preserve the current claims regarding various comments made by the prosecutor in summation, and we decline to review them in the interest of justice. Were we to review them, we would find that there was no pattern of inflammatory remarks or egregious conduct on the part of the prosecutor, and no basis for reversal (People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884) and that the prosecutor’s remarks were for the most part appropriate response to the defense summation.
We have considered defendant’s remaining contention and find it to be without merit.
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.